FILED
                            NOT FOR PUBLICATION                              APR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50239

               Plaintiff - Appellee,              D.C. No. 3:03-cr-01110-MJL

  v.
                                                  MEMORANDUM *
ROBERT RICHARD EVANS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Robert Richard Evans appeals from the sentence imposed on re-sentencing.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Evans contends that, because the district court did not orally impose a term

of supervised release at re-sentencing, this court should remand so that the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court can correct the written judgment to exclude supervised release from the

written judgment. The record reflects that the district court did not address at re-

sentencing those portions of the sentence that, like the three-year term of

supervised release, were neither discussed nor disputed by the parties. See United

States vs. W.P.L., No. 10-30202, 2011 Westlaw 855859 at *1 n.1 (9th Cir. March

30, 2011) (explaining that, despite a variation between the oral and written

sentencing pronouncements, there was no direct conflict between the two when

viewed “in context”).

      AFFIRMED.




                                           2                                    10-50239